UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): April 6, 2011 WELLSTAR INTERNATIONAL, INC. (Exact name of registrant as specified in charter) Nevada 333-130295 20-1834908 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 6911 Pilliod Road Holland, Ohio43528 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (419) 865-0069 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 6, 2011, Wellstar International, Inc. (the “Company”) announced that it has ceased operations.The Company phone number has been disconnected and the lease for the Holland, Ohio facility has been terminated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLSTAR INTERNATIONAL, INC. Date: April 6, 2011 By: /s/John Antonio Name: John Antonio Title: CEO
